Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, the prior art is silent to an electrolyte solution for a potassium ion battery, the electrolyte solution comprising: at least one potassium salt compound selected from the group consisting of potassium bis(trifluoromethanesulfonyl)amide and potassium bis(fluorosulfonyl)amide; and at least one solvent selected from the group consisting of ethylene glycol dimethyl ether, diethylene glycol dimethyl ether, triethylene glycol dimethyl ether, tetraethylene glycol dimethyl ether, pentaethylene glycol dimethyl ether, ethylene carbonate, and propylene carbonate, wherein a concentration of the potassium salt compound in the electrolyte solution is from 6.0 mol/kg to 12.0 mol/kg.
	The prior art, such as Fukunaga et al .U.S. Pub. 2014/0285153, teaches a molten salt electrolyte for a sodium battery (Abstract), wherein said electrolyte includes KFSA or potassium bis(fluorosulfonyl)amide. See paragraph [0014]. However, the reference is silent to a potassium bis(trifluoromethanesulfonyl)amide and potassium bis(fluorosulfonyl)amide  in an electrolyte solvent, as opposed to a molten salt, wherein at least one solvent selected from the group consisting of ethylene glycol dimethyl ether, diethylene glycol dimethyl ether, triethylene glycol dimethyl ether, tetraethylene glycol dimethyl ether, pentaethylene glycol dimethyl ether, ethylene carbonate, and propylene carbonate, wherein a concentration of the potassium salt compound in the electrolyte 6.  Therefore, the instant claims are allowable over the prior art of record. 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722